Exhibit 10.2
ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT, dated as of the date set forth at the top of
Attachment 1 hereto, by and among:
(1) The financial institution designated under item A of Attachment 1 hereto as
the Assignor Lender (“Assignor Lender”); and
(2) The financial institution designated under item B of Attachment 1 hereto as
the Assignee Lender (“Assignee Lender”).
RECITALS
A. Assignor Lender is one of the Lenders which is a party to the Credit
Agreement, dated as of October 29, 2010 (as amended, supplemented or otherwise
modified in accordance with its terms from time to time, the “Credit
Agreement”), by and among FULL HOUSE RESORTS, INC., a Delaware corporation (the
“Borrower”), the financial institutions listed in Schedule I to the Credit
Agreement (the “Lenders”), Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as Collateral Agent, as Security Trustee, as L/C Issuer and as Swing
Line Lender.
B. Assignor Lender wishes to sell and assign, and Assignee Lender wishes to
purchase and assume a portion of Assignor Lender’s rights under the Credit
Agreement pursuant to Section 8.05(c) of the Credit Agreement.
AGREEMENT
Now, therefore, the parties hereto hereby agree as follows:
1. Definitions. Except as otherwise defined in this Assignment Agreement, all
capitalized terms used herein and defined in the Credit Agreement have the
respective meanings given to those terms in the Credit Agreement.
2. Sale and Assignment. On the terms and subject to the conditions of this
Assignment Agreement, Assignor Lender hereby agrees to sell, assign and delegate
to Assignee Lender and Assignee Lender hereby agrees to purchase, accept and
assume the rights, obligations and duties of a Lender under the Credit Agreement
and the other Credit Documents having a Revolving Loan Commitment, Term Loan and
corresponding Proportionate Shares as set forth under Column 1 opposite Assignee
Lender’s name on Attachment 1 hereto. Such sale, assignment and delegation shall
become effective on the date designated in Attachment 1 hereto (the “Assignment
Effective Date”), which date shall be, unless the Administrative Agent shall
otherwise consent, at least five (5) Business Days after the date following the
date counterparts of this Assignment Agreement are delivered to the
Administrative Agent in accordance with Section 3 hereof.

 

 



--------------------------------------------------------------------------------



 



3. Assignment Effective Notice. Upon (a) receipt by the Administrative Agent of
counterparts of this Assignment Agreement (to each of which is attached a fully
completed Attachment 1), each of which has been executed by Assignor Lender and
Assignee Lender (and, to the extent required by Section 8.05(c) of the Credit
Agreement, by the Borrower and the Administrative Agent) and (b) payment to the
Administrative Agent of the registration and processing fee specified in
Section 8.05(e) of the Credit Agreement by Assignor Lender, the Administrative
Agent will transmit to the Borrower, Assignor Lender and Assignee Lender an
Assignment Effective Notice substantially in the form of Attachment 2 hereto,
fully completed (an “Assignment Effective Notice”).
4. Assignment Effective Date. At or before 12:00 noon (local time of Assignor
Lender) on the Assignment Effective Date, the sale, assignment and delegation to
Assignee Lender of such Revolving Loan Commitment (and related Loans and
participations in L/C Obligations), Term Loan and corresponding Proportionate
Shares as described in Section 2 hereof shall become effective.
5. Payments After the Assignment Effective Date. Assignor Lender and Assignee
Lender hereby agree that the Administrative Agent shall, and hereby authorize
and direct the Administrative Agent to, allocate amounts payable under the
Credit Agreement and the other Credit Documents as follows:
(a) All principal payments made after the Assignment Effective Date with respect
to each Revolving Loan Commitment, Term Loan and corresponding Proportionate
Shares assigned to Assignee Lender pursuant to this Assignment Agreement shall
be payable to Assignee Lender.
(b) All interest, fees and other amounts accrued after the Assignment Effective
Date with respect to the Revolving Loan Commitment, Term Loan and corresponding
Proportionate Shares assigned to Assignee Lender pursuant to this Assignment
Agreement shall be payable to Assignee Lender.
Assignor Lender and Assignee Lender shall make any separate arrangements between
themselves which they deem appropriate with respect to payments between them of
amounts paid under the Credit Documents on account of the Revolving Loan
Commitment, Term Loan and corresponding Proportionate Shares assigned to
Assignee Lender, and neither the Administrative Agent nor the Borrower shall
have any responsibility to effect or carry out such separate arrangements.
6. Delivery of Notes. On or prior to the Assignment Effective Date, Assignor
Lender will deliver to the Administrative Agent the Notes (if any) payable to
Assignor Lender. On or prior to the Assignment Effective Date, if requested, the
Borrower will deliver to the Administrative Agent new Notes for Assignee Lender
and Assignor Lender, in each case in principal amounts reflecting, in accordance
with the Credit Agreement, their respective Revolving Loan Commitments and Term
Proportionate Share of the Term Loan (as adjusted pursuant to this Assignment
Agreement). As provided in Section 8.05(c) of the Credit Agreement, each such
new Note shall be dated the Initial Funding Date or such other date as may be
agreed to by the Assignee Lender. Promptly after the Assignment Effective Date,
if new Notes are requested, the Administrative Agent will send to each of
Assignor Lender and Assignee Lender, as applicable, its new Notes and, if
applicable, will send to the Borrower the superseded Notes payable to Assignor
Lender, marked “Replaced.”

 

 



--------------------------------------------------------------------------------



 



7. Delivery of Copies of Credit Documents. Concurrently with the execution and
delivery hereof, Assignor Lender will provide to Assignee Lender (if it is not
already a Lender party to the Credit Agreement) conformed copies of all
documents delivered to Assignor Lender on or prior to the Initial Funding Date
in satisfaction of the conditions precedent set forth in the Credit Agreement.
8. Further Assurances. Each of the parties to this Assignment Agreement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Assignment Agreement.
9. Further Representations, Warranties and Covenants. Assignor Lender and
Assignee Lender further represent and warrant to and covenant with each other,
the Administrative Agent, the Lenders and the Borrower as follows:
(a) Other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, Assignor Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the other Credit Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or the other Credit Documents furnished or the
Collateral or any security interest therein.
(b) Assignor Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
the Guarantors or any of their obligations under the Credit Agreement or any
other Credit Documents.
(c) Assignee Lender confirms that it has received a copy of the Credit Agreement
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment Agreement.
(d) Assignee Lender will, independently and without reliance upon the
Administrative Agent, Assignor Lender or any other Lender and based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Credit Documents.
(e) Assignee Lender appoints and authorizes the Administrative Agent to take
such action as the Administrative Agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as the
Administrative Agent is authorized to exercise by the terms thereof, together
with such powers as are reasonably incidental thereto, all in accordance with
Article VII of the Credit Agreement.
(f) Assignee Lender agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement and the other
Credit Documents are required to be performed by it as a Lender.

 

 



--------------------------------------------------------------------------------



 



(g) Attachment 1 hereto sets forth administrative information with respect to
Assignee Lender.
10. Effect of this Assignment Agreement. On and after the Assignment Effective
Date, (a) Assignee Lender shall be a Lender with a Revolving Loan Commitment,
Term Loan and corresponding Proportionate Shares equal to that set forth under
Column 2 opposite Assignee Lender’s name on Attachment 1 hereto and shall have
the rights, duties and obligations of such a Lender under the Credit Agreement
and the other Credit Documents and (b) Assignor Lender shall be a Lender with a
Revolving Loan Commitment, Term Loan and corresponding Proportionate Shares
equal to that set forth under Column 2 opposite Assignor Lender’s name on
Attachment 1 hereto, and shall have the rights, duties and obligations of such a
Lender under the Credit Agreement and the other Credit Documents or, if the
Revolving Loan Commitment or any Term Loan of Assignor Lender has been reduced
to $0, Assignor Lender shall cease to be a Lender and shall have no further
obligation to make any Loans.
11. Miscellaneous. This Assignment Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without reference to
conflicts of law rules other than Section 5-1401 of the General Obligations Law
of the State of New York. Section headings in this Assignment Agreement are for
convenience of reference only and are not part of the substance hereof.
[This Space Intentionally Left Blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers as of the date set
forth in Attachment 1 hereto.

                      WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Assignor Lender    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    BANK OF NEVADA,
as Assignee Lender    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



              CONSENTED TO AND ACKNOWLEDGED BY:    
 
            FULL HOUSE RESORTS, INC.,
a Delaware corporation    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



              CONSENTED TO, ACKNOWLEDGED BY,
AND ACCEPTED FOR RECORDATION
IN REGISTER:    
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1

TO ASSIGNMENT AGREEMENT
NAMES, ADDRESSES, REVOLVING LOAN COMMITMENTS, TERM LOANS AND
PROPORTIONATE SHARES OF ASSIGNOR LENDER AND ASSIGNEE LENDER
AND ASSIGNMENT EFFECTIVE DATE
December 17, 2010

             
 
      Column 1   Column 2
 
      Revolving Loan Commitment   RLC, TLC, RPS and TPS
A.
  ASSIGNOR LENDER   (“RLC”), Term Loan   After Assignment
 
      Commitment (“TLC”),    
 
      Revolving Proportionate Share1    
 
      (“RPS”) and Term    
 
      Proportionate Share (“TPS”)    
 
      Transferred    
 
           
 
           
 
  Wells Fargo Bank, National Association   RLC: $197,368.43   RLC: $1,973,684.20
 
      TLC: $1,302,631.57   TLC: $13.026,315.80
 
           
 
      RPS: 3.94736860%   RPS: 39.47368400%
 
           
 
      TPS: 3.94736840%   TPS: 39.47368424%
 
           
 
           
 
  Applicable Lending Office:        
 
  201 Third Street, 11th Floor        
 
  MAC Mail A0187-110        
 
  San Francisco, California 94103        
 
  Attention: Deal Administrator        
 
  Tel. No. (415) 477-5314        
 
  Fax No. (415) 546-6353        
 
           
 
  Address for Notices:        
 
  Wells Fargo Bank, N.A.        
 
  5340 Kietzke Lane        
 
  Reno, Nevada 89511        
 
  Attention: Erna Stuckey        
 
  Tel. No. (775) 689-6018        
 
  Fax No. (775) 689-6026        
 
           
 
  Wiring Instructions:        
 
           
 
 
 
       

 

      1   Revolving Proportionate Shares and Term Proportionate Shares in this
Attachment 1 are calculated, in each case, after giving effect to (i) the
Assignment Agreement between Wells Fargo Bank, National Association and Bank of
Nevada and (ii) the Commitment Increase Agreement, in each case being executed
concurrently herewith

 

 



--------------------------------------------------------------------------------



 



             
 
      Column 1   Column 2
 
      Revolving Loan Commitment   RLC, TLC , RPS and TPS
B.
  ASSIGNEE LENDER   (“RLC”), Term Loan   After Assignment
 
      Commitment (“TLC”),    
 
      Revolving Proportionate Share    
 
      (“RPS”) and Term    
 
      Proportionate Share (“TPS”)    
 
      Transferred    
 
           
 
           
 
  Bank of Nevada   RLC: $197,368.42   RLC: $657,894.74
 
      TLC: $1,302,631.58   TLC: 4,342,105.26
 
           
 
      RPS: 3.94736860%   RPS: 13.15789480%
 
           
 
      TPS: 3.94736840%   TPS: 13.15789473%
 
           
 
           
 
           
 
           
 
  Applicable Lending Office:        
 
  Bank of Nevada        
 
  2700 W. Sahara Avenue        
 
  Las Vegas, Nevada 89102        
 
  Attention: Cathy Lynch        
 
  Tel. No. (702) 252-6141        
 
  Fax No. (702) 248-3861        
 
           
 
  Address for Notices:        
 
  2700 W. Sahara Avenue        
 
  Las Vegas, Nevada 89102        
 
  Attention: Maria C. Fernandez        
 
  Tel. No. (702) 252-6131        
 
  Fax No. (702) 252-3720        
 
           
 
  Wiring Instructions:        
 
           
 
           
 
           
 
           
 
           
C.
  ASSIGNMENT EFFECTIVE DATE:        
 
  December 17, 2010        

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 2
TO ASSIGNMENT AGREEMENT
FORM OF
ASSIGNMENT EFFECTIVE NOTICE
Reference is made to that certain Credit Agreement, dated as of October 29, 2010
(as amended, supplemented or otherwise modified in accordance with its terms
from time to time, the “Credit Agreement”), by and among FULL HOUSE RESORTS,
INC., a Delaware corporation (the “Borrower”), the financial institutions listed
in Schedule I to the Credit Agreement (the “Lenders”), Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), as Collateral Agent, as Security Trustee, as L/C
Issuer and as Swing Line Lender. The Administrative Agent hereby acknowledges
receipt of five executed counterparts of a completed Assignment Agreement, a
copy of which is attached hereto. Terms defined in such Assignment Agreement are
used herein as therein defined.
Pursuant to such Assignment Agreement, you are advised that the Assignment
Effective Date will be December 17, 2010.

                      Very truly yours,    
 
                    WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 